PER CURIAM.
The order under review dismissing the plaintiffs’ complaint on res judicata *106grounds is reversed and the cause remanded to the trial court for further proceedings upon a holding that: (a) the subject complaint fails to allege sufficient facts to establish the defense of res judicata as a bar to this action, and (b) the subject complaint otherwise states a valid cause of action sounding in negligence. This result is compelled by Frank v. Campbell Property Management, Inc., 351 So.2d 364 (Fla. 4th DCA 1977), which, in our view, accurately states the controlling law. This reversal, however, shall be without prejudice to the defendant to raise the affirmative defense of res judicata in his answer upon remand in this cause. Fla.R.Civ.P. 1.110(d).